Citation Nr: 0015367	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-operative appendectomy and umbilical hernia 
repair with ventral hernia, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased rating for the service-
connected post-operative appendectomy and umbilical hernia 
with tender scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

In March 1956, service connection was granted and a 
noncompensable rating assigned for post-operative 
appendectomy and umbilical hernia.  The present appeal was 
initially before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
increased rating.  In September 1994, the RO considered 
diagnostic codes pertaining to hernia and scars and increased 
the rating to 10 percent, effective from April 27, 1993.  In 
April 1997, the Board denied the veteran's claim for a rating 
in excess of 10 percent.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court).  In a February 1998 Order, the Court granted a Joint 
Motion for Remand, vacating the April 1997 Board decision and 
remanding the case for further review.  In that Motion, it 
was noted that the veteran withdrew additional claims of 
service connection for hiatal hernia and diverticulitis which 
had been appealed to the Court.  As such, the only issue 
presently before the Board is whether the veteran is entitled 
to an increased rating for the post-operative appendectomy 
and umbilical hernia repair. 

The Board remanded the case in July 1998 for further 
development.  

In an October 1999 rating decision, the RO continued the 10 
percent rating for post-operative appendectomy and hernia 
repair scars and assigned a separate 40 percent rating based 
on a finding of ventral hernia, effective from April 27, 
1993.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected post-operative 
appendectomy and umbilical hernia repair with ventral hernia 
has resulted in extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.

3.  The veteran's service-connected post-operative 
appendectomy and umbilical hernia with tender scar has been 
described as well-healed with an area of tenderness and 
irregular fascial scarring around the periumbilical area.


CONCLUSIONS OF LAW

1.  The criteria for a schedular 100 percent evaluation for 
service-connected post-operative appendectomy and umbilical 
hernia repair with ventral hernia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 7339 
(1999). 

2.  The criteria for a rating in excess of 10 percent for the 
service-connected post-operative appendectomy and umbilical 
hernia with tender scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that the veteran underwent an 
appendectomy in November 1944 and repair of an umbilical 
hernia in April 1945.  Pathological reports were noted to 
have revealed early acute appendicitis.  The report of a 
February 1946 separation examination noted a well-healed 
appendectomy scar and past history of ventral herniorrhaphy.  
In a March 1956 rating decision, service connection was 
granted and a noncompensable evaluation assigned for post-
operative appendectomy and umbilical hernia repair. 

The veteran initiated the present appeal by submitting a 
claim for increase in April 1993.  In support of his claim, 
the veteran submitted medical records dated from 1967 to 
1993, detailing various abdominal surgeries.  

In July 1967, the veteran presented with a right inguinal 
hernia and reported that he had injured himself while lifting 
steel at work approximately one year earlier.  His previous 
umbilical herniorrhaphy and appendectomy were noted.  The 
veteran underwent a right inguinal herniorrhaphy which 
yielded a post-operative diagnosis of right inguinal hernia 
(recurrent).   

In September 1984, the veteran presented with complaints of a 
knot in his stomach and bulging in the left inguinal region 
which he noticed after falling from a ladder a week before.  
His past history was noted to be significant for umbilical 
hernia repair, appendectomy and repair of right inguinal 
hernia.  Physical examination revealed well-healed scars from 
previous surgeries, with no mass or tenderness.  In the left 
inguinal region, a large reducible mass was felt through the 
inguinal canal.  The diagnosis was that of left indirect 
inguinal hernia and the veteran underwent a left inguinal 
herniorrhaphy.   

In March 1993, the veteran underwent left inguinal hernia 
repair for recurrent left inguinal hernia.  His past medical 
history was noted to include two previous hernia repairs.  

In the May 1993 rating action presently on appeal, the RO 
denied claims of service connection for right and left 
inguinal herniae on the basis that the evidence of record did 
not associate the onset of the herniae with the veteran's 
active duty or with the service-connected appendectomy and 
umbilical hernia repair.  The veteran has not appealed that 
determination.  

VA treatment records include a June 1993 chart extract noting 
the veteran's complaints of a "pulling sensation in 
abdomen."  The veteran reported the history of his in-
service appendectomy and umbilical hernia, subsequent surgery 
to remove gauze which had been left in the abdomen and 
bilateral inguinal hernia repairs.  Physical examination 
revealed scars consistent with the reported surgical 
procedures.  The assessment was that of abdominal discomfort 
of questionable etiology secondary to scars.  A July 1993 
chart entry noted complaints of persistent abdominal 
discomfort and the veteran's inquiry as to whether he could 
have a brace.  The assessment included ventral abdominal 
hernia.  In November 1994, the veteran was issued an 
abdominal brace.  

In a March 1994 statement, the veteran related the 
circumstances surrounding his in-service complaints of 
abdominal pain and reported that an appendectomy had been 
performed by mistake.  He reported that he had actually 
injured himself ("tore [my] stomach") while lifting logs.  
The veteran further reported that after discharge from 
service, he underwent another surgical procedure to remove 
gauze which had been left in his abdomen during previous 
surgery.  In statements received at that same time, two 
individuals offered their recollections of the veteran's 
surgical history during and immediately after service.  

The veteran presented to a VA examination in Apri1 1994 with 
complaints of episodes of upper abdominal discomfort.  His 
medical history was noted to include "an injury" to the 
upper abdomen and development of umbilical hernia during 
service.  It was further noted that he continued to have 
episodes of upper abdominal discomfort, fullness and 
"pulling" after the surgical procedures performed in 
service.  

Physical examination revealed a well-healed 4-1/2 inch 
horizontal scar of the upper abdomen just above the umbilicus 
and a smaller 1 inch scar "just above" that scar.  There 
was also a smaller 1 inch scar above that scar, which the 
veteran reported was the result of removal of an upper 
abdominal tube.  There was slight tenderness to pressure 
across the upper abdomen, but it was not distended and no 
abdominal organs or masses were felt.  The examiner noted 
that no ventral or umbilical hernia were felt on examination.  
The diagnoses consisted of post-operative appendectomy and 
residuals of surgical repair of umbilical hernia. 

The veteran testified at a November 1994 hearing that he wore 
an abdominal belt which supported his stomach quite well.  He 
reiterated his claim that his in-service complaints were 
misdiagnosed as appendicitis.  He also testified the he 
experienced abdominal pain indicating that there were other 
chronic gastrointestinal conditions which should be service 
connected.  Those issues were referred to the RO.  As noted 
hereinabove, service connection for hiatal hernia and 
diverticulitis was denied in a March 1995 rating action.  

In a March 1998 statement, a private physician who had 
examined the veteran at the request of the veteran's then-
representative, provided a synopsis of his findings.  The 
physician noted that the veteran had provided "several 
pages" of his medical history and that history was briefly 
summarized.  The physician noted that the veteran had 
"injured" his stomach during service; "he apparently was 
shot."  He reportedly underwent surgery and developed a 
post-operative infection, which ultimately necessitated the 
surgical removal of a piece of gauze.  According to the 
veteran, he was left with several herniae and abdominal wall 
tenderness which required numerous surgeries.  Physical 
examination revealed numerous abdominal scars, including what 
appeared to be a scar secondary to a drain midline and two 
incisions, one midline and one to the right of the midline.  
When the veteran stood, there was noted to be abdominal wall 
weakness as well as tenderness of these areas.  The 
physician, who noted his experience as a family physician, 
characterized the veteran's abdominal hernia as a large 
(approximately 3 cm), incisional-type, symptomatically not 
supported by a belt.  An inguinal hernia was not present.  
The physician observed, that although he was not a surgeon, 
he had reviewed the veteran's surgical history.  Based on 
that review, it was this physician's opinion that the veteran 
had "probably" benefited from surgery as much as could be 
expected and will maintain abdominal weakness.  The veteran 
reported that the abdominal belt was not providing any 
symptomatic relief.  

In vacating the prior decision of the Board, the Court 
pointed out that the VA examination of record was inadequate 
because it failed to provide sufficient information to 
evaluate the severity of the veteran's disability.  The Board 
was instructed to take steps to obtain sufficient information 
to evaluate the severity of the veteran's condition, to 
include consideration of entitlement to separate ratings for 
multiple abdominal scars.  The Board remanded the case in 
July 1998 and instructed the RO to obtain any additional 
treatment records and to afford the veteran an adequate 
examination.  

VA treatment records associated with the claims folder since 
the Board remand include a December 1995 chart entry which 
noted that the veteran presented for routine appointment and 
was noted to have a ventral hernia.  Observations included a 
small incisional hernia upper part of left inguinal hernia 
repair scar, held well by abdominal support.  A June 1997 
chart extract noted a history of ventral hernia.  The 
examining physician noted "no hernia now except slight 
incisional hernia on left."  It was noted that the scars 
were well healed and tender.  A December 1997 chart entry 
included the assessment of incisional hernia, without any 
current findings.  

The veteran was examined by a surgeon for VA compensation 
purposes in October 1998 at which time the examining 
physician noted a history of "abdominal wound" in service 
with treatment and recovery complicated by infection and 
herniae.  Physical examination revealed that the abdomen was 
soft, with multiple abdominal scars from multiple previous 
surgeries.  The scars were described as well healed.  There 
was an obvious area in the periumbilical region where the 
fascial scarring was described as "very irregular."  That 
area was "very tender" to palpation and limited the 
veteran's ability to stand erect.  The lower abdomen was 
notable for bilateral inguinal scars from previous bilateral 
hernia repairs.  The veteran stated that his left inguinal 
hernia caused his discomfort and contributed to his limited 
physical ability.  The veteran wore an elastic abdominal 
binder which he said did help support his abdomen and 
relieved some of his pain.  The binder did not, however, 
provide adequate relief for the veteran to enjoy full 
physical activity.  

The examiner made the following pertinent conclusions: 
painful, tender, irregular fascial scarring of the 
periumbilical abdominal wall directly associated to the 
veteran's "injury and subsequent surgeries which were 
initially acquired during [service]" and recurrent left 
inguinal hernia.  The physician commented that, based on the 
veteran's history of poor surgical results in the past, his 
progressive weakening of the abdominal wall and current 
physical findings, he would not benefit from any abdominal 
wall reconstructive surgery at this time.    

In response to a request from the RO for further information, 
the examining physician submitted a statement and addendum in 
July 1999.  The physician noted that the veteran's "chart" 
had been thoroughly reviewed, as well as the March 1998 
report of the private physician.  The veteran had multiple 
abdominal scars including an irregular midline scar and 
bilateral inguinal scars.  It was not considered possible to 
correlate every surgical procedure with each particular scar 
due to the multiple surgeries and not knowing how many times 
a surgical procedure was done through an existing scar.  The 
October 1998 examination had yielded findings of moderate 
size ventral hernia, 3-4 cm in diameter and recurrent left 
inguinal hernia.  The veteran was noted to have been wearing 
an abdominal binder and claimed that it was necessary to 
provide abdominal support and to provide some pain relief.  
In an addendum dated later that same month, the examining 
physician noted the veteran's self-reported history of 
"injury" to his stomach during service, recording of that 
same history in the March 1998 private physician's report and 
a May 1994 VA chart extract noting subsequent development of 
umbilical hernia.  Based on those records and the findings of 
the October 1998 examination, the veteran had "painful, 
irregular fascial scarring of the periumbilical abdominal 
wall directly associated to the [veteran's] injury and 
subsequent surgeries which were initially acquired during 
[service]."  This condition was noted to severely limit the 
veteran's physical abilities. 

In an October 1999 rating action, the RO continued a 10 
percent rating for scarring as a residual of the service-
connected appendectomy and umbilical hernia repair and 
assigned a separate 40 percent rating for that condition 
based on the finding of ventral hernia.  

II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that these matters have been 
adequately developed for the purpose of appellate review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is presently assigned a 40 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7339 and a separate 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under the provisions of Diagnostic Code 7339, a 40 percent 
rating is warranted when a post-operative ventral hernia is 
described as large, not well supported by belt under ordinary 
conditions.  The maximum 100 percent rating is for assignment 
when the ventral hernia is massive and persistent, with 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  

The Board notes that two recent medical examinations included 
reports of a hernia measuring approximately 3 cm.  In March 
1998, the veteran's abdominal hernia was characterized as 
large, while in October 1998, the ventral hernia was 
described as moderate size.  While there is a difference in 
the depiction of the hernia as moderate or large, neither 
examiner characterized it as massive.  There is no evidence 
that the ventral hernia is massive.  Neither examiner 
described severe diastasis of recti muscles.  As noted in the 
October 1998 examination report for VA, there was painful, 
tender, irregular fascial scarring of the periumbilical 
abdominal wall with a resulting severe limitation of physical 
abilities.  Dr. Battle, in his March 1998 report, described 
abdominal wall weakness and tenderness.  The examiner for VA 
noted that the abdominal fascial scarring limited the 
veteran's ability to stand erect and limited his bending 
movements.  Both examiners were in agreement that further 
surgery would not benefit the veteran, a conclusion that, in 
effect, the hernia was inoperable.  Under these 
circumstances, the Board concludes that the veteran's post-
operative appendectomy and umbilical hernia repair with 
ventral hernia meets the requirements for a schedular 100 
percent evaluation.  

As noted previously, the RO has separately evaluated as 10 
percent disabling the tender scarring as a residual of the 
service-connected post-operative appendectomy and hernia 
repair under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under 
that code, the current 10 percent rating assigned represents 
the maximum rating for superficial scars, which are tender 
and painful on objective demonstration.  Under Diagnostic 
Code 7803, a 10 percent rating is assigned for superficial, 
poorly nourished scars, with repeated ulceration.  Under 
Diagnostic Code 7805, scars are rated on limitation of 
function of the part affected. 

In the July 1998 remand, the RO was instructed to obtain a 
surgical examination which described the surgical scars and 
identified the surgical procedure that caused the scars.  The 
examiner, however, indicated it was not possible to do so.  
The Board notes that the record includes several descriptions 
of scars on the veteran's abdomen.  The veteran submitted 
post-service medical records detailing surgical procedures 
performed for repair of nonservice-connected inguinal 
herniae.  The April 1994 VA examination described a 4-1/2 
inch horizontal scar just above the umbilicus.  It was noted 
to be well healed.  The March 1998 private report noted only 
the presence of numerous abdominal scars, without mention of 
whether they were tender or not.  The October 1998 examiner 
for VA specifically indicated that there were multiple 
abdominal scars from multiple abdominal surgeries.  The scars 
were well healed.  The assertion that the fascial scarring 
noted on examination supports an increased rating for scars 
is not accepted by the Board as this does not equate with 
superficial scarring, which is the subject of Diagnostic Code 
7804.  Based on a review of the total record, the Board finds 
that the scars associated with the service-connected 
appendectomy and hernia repair have been described as well 
healed.  As the veteran is presently evaluated at the highest 
rating allowed based on tender, painful scar, further 
consideration under Diagnostic Codes 7803 and 7804 is not 
warranted.  No limitation of function due to the scarring has 
been reported.  Thus, an increased rating under Diagnostic 
Code 7805 is not warranted.  Accordingly, the preponderance 
of the evidence is against the grant of an increased 
evaluation for the veteran's service-connected scars related 
to the service-connected post-operative appendectomy and 
hernia repair.  




ORDER

A 100 percent schedular rating for the service-connected 
post-operative appendectomy and umbilical hernia repair with 
ventral hernia is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 

An increased rating for post-operative appendectomy and 
umbilical hernia with tender scar is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

